NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50189

                Plaintiff-Appellee,             D.C. No. 3:16-cr-00094-AJB

 v.
                                                MEMORANDUM*
HUGO CONTRERAS-HERNANDEZ,

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Southern District of California
                  Anthony J. Battaglia, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Hugo Contreras-Hernandez appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Contreras-Hernandez contends that the district court erred when it denied his

request for departures for imperfect duress under U.S.S.G. § 5K2.12, lesser harm

under U.S.S.G. § 5K2.11, and combination of circumstances under U.S.S.G.

§ 5K2.0(c). We do not review the procedural correctness of a district court’s

decision not to depart from the Sentencing Guidelines range. See United States v.

Vasquez-Cruz, 692 F.3d 1001, 1005-08 (9th Cir. 2012). Instead, we review the

ultimate sentence for substantive reasonableness. Id. at 1008. The low-end

sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) factors and

the totality of the circumstances, including Contreras-Hernandez’s criminal

history, his prior illegal reentry conviction, and his failure to be deterred by the

sentence for that conviction. See Gall v. United States, 552 U.S. 38, 51 (2007).

Moreover, contrary to Contreras-Hernandez’s contention, the record reflects that

the district court considered his departure requests and adequately explained the

sentence imposed. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008)

(en banc).

      AFFIRMED.




                                           2                                     16-50189